The opinion of the court was delivered by
Thompson, J.
The plaintiff below showed title to the whole of the Mary Keepers lot, but claimed only to recover it, less sixty feet in width from the eastern side of it, which he conceded belonged to the defendant, and on .which he lived. With this evidence he closed.
*394The defendant also claimed title to the lot under a conveyance of the plaintiff to one McClan, which by several successive assurances became vested in him. The same description existed in all the conveyances subsequent to that of Smith to McClan, as was contained in that one. This constituted the defendant’s case, he claiming that his title covered the whole lot also. But this was manifestly an erroneous view of the case, for by the express terms of the deed under which he claimed, only a part of the Mary Keepers lot was conveyed to McClan, and subsequently to him. To rebut the defendant’s claim and limit, his grant to the sixty feet, the plaintiff offered parol evidence to explain what the parties, Smith and McClan, really intended to convey — that it was only an ordinary town-lot of sixty feet in width ana two hundred and forty feet in depth; and that there was a misdescription, by mistake of the scrivener, that the extent of the grant was not mentioned in the deed. This evidence was admitted under objection by the defendant, and forms his first bill of exception.
As mistake is a ground of reform, we cannot see how the court could have excluded the evidence. It was a step in the case, and could not be rejected, having been placed on that footing. But the evidence, being received, did not come up to the offer. Notwithstanding this, however, the court gave effect to it, as if mistake had been proved, and referred it to the jury as a ground upon which the defendant’s deed might be reformed. As the learned judge was asked in substance to charge that as no mistake was shown, the evidence could not have the effect claimed; and as this was also in substance refused by him, we think he erred. It is too well settled to admit of controversy, that title to land cannot be extended by parol, unless under the contingency of proof of fraud or mistake, nor can it be limited but for the same reason.
But notwithstanding there may have been error in this case, we think it did the party complaining of it no injury; and that the cause ought not to be sent back for a rehearing. The defendant rested on his conveyances, as covering part of the Mary Keepers lot. He could not possibly claim the whole, for in two different places, the deed to McClan describes the ground as being but a part of it. Besides, too, the west line was to be bounded by part of the same lot. The corners mentioned, as on Steel’s lane on the south, and on the opposite side again by J. B. Parker’s land, are not mentioned as the corners of the lot, but as a corner on the one side, and a corner on the other. These corners were never fixed by the parties. Under these circumstances, the defendant’s title was entirely vague and uncertain. It ivas for a part of the Mary Keepers lot, off the eastern side, but for how much it is impossible, from the deeds, to say. The defendant did not attempt to explain the uncertainty. If the plaintiff had gone for the whole *395lot, it is not easy to see how the defendant could have maintained himself at all. He certainly could not have done so, without bringing himself within some rule which would have enabled him to have defined his title dehors the deeds. The plaintiff, however, has saved him this trouble, by conceding of record his title to the sixty feet, and by averring it in court. Under these circumstances, we think the error did the defendant no harm. There was not a *- particle of evidence to show that the old fence or row of peach-trees was to be the line — neither party proved this; and there was no reason for any presumption of the fact on the face of the deeds. For these reasons, we affirm this judgment.
Judgment affirmed.